Citation Nr: 0321459	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  96-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
left hand disability as a result of surgery performed at a 
Department of Veterans Affairs facility on September 9, 1993.


REPRESENTATION

Appellant represented by:	J. Michael Cassell, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to May 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) by order of a United States 
Court of Appeals for Veterans Claims (Court) opinion dated 
May 15, 2001, which vacated an August 1998 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a June 1995 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In its May 2001 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted there had been a 
significant change in the law during the pendency of this 
case and that the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)) had eliminated the former statutory "well-
grounded claim" requirement and substantially amended VA's 
duty to assist.  The Board notes VA regulations have also 
been revised to implement the statutory changes.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).

In September 2002, the Board undertook evidentiary 
development on this claim under 38 C.F.R. § 19.9(a)(2), which 
was invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issue on appeal.  In accordance 
with a September 2002 development memorandum the Board 
obtained additional VA medical evidence, which has not been 
considered by the AOJ, and the veteran has not waived such 
consideration.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The AOJ should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The AOJ should review the veteran's 
claim in light of all additional evidence 
received since the April 1998 
supplemental statement of the case (SSOC) 
(and in particular the evidence obtained 
by the Board).  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




